Citation Nr: 0825586	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus and psychiatric disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for erectile 
dysfunction (claimed as loss of use of creative organ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the veteran's erectile dysfunction was caused by his service-
connected diabetes mellitus or his service-connected 
psychiatric disorders (schizophrenia with post-traumatic 
stress disorder (PTSD)). 


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of 
the veteran's service-connected disabilities.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2007); 38 
C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.307, 3.309 (2007).  The veteran's erectile dysfunction, 
however, is not a disability for which service connection may 
be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(e) (2007).  Erectile dysfunction, however, 
is not among those diseases or disorders.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service- connected disability.  38 C.F.R. § 3.303, 3.310 
(2007).

In this case, the veteran did not contend that he had 
erectile dysfunction in service, but asserted in his initial 
claim that this disability was caused by his service-
connected diabetes mellitus.  Additionally, on VA examination 
in July 2007, it was noted that the veteran claimed that his 
erectile dysfunction was triggered by his service-connected 
psychiatric disorders (schizophrenia with PTSD).  Therefore, 
the issue on appeal will be considered as a claim for service 
connection for erectile dysfunction, to include as secondary 
to service-connected diabetes mellitus or schizophrenia with 
PTSD.  

The record before the Board includes service treatment 
records, post-service private and VA medical records, and 
written statements from the veteran and his representative.  
This evidence will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet.App.143 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service medical records show that in 1965, he 
underwent surgery for an inguinal hernia.  No post-operative 
complications were noted and the veteran has denied that he 
suffered any genitourinary trauma as a result of the 
procedure.  His service medical records are otherwise 
negative for any genitourinary abnormalities, including 
erectile dysfunction.  On examination prior to his separation 
from service in May 1972, the veteran did not complain of 
erectile dysfunction or related problems, nor were such 
problems detected on clinical examination.  

The veteran's post-service medical records dated from May 
1994 to September 2003 reveal that in February 1998, he was 
diagnosed by a VA staff physician with impotence of organic 
origin.  In August 1998, he was referred to a VA urology 
department for treatment for impotence.  Urological work-up 
revealed low levels of testosterone and mildly elevated 
levels of prolactin, conditions commonly associated with 
erectile dysfunction.  It was noted at that time that the 
veteran had a significant history of mental illness, and that 
he had been prescribed psychiatric medications, including 
resperidone, traxadone, and cimetidine, which were known to 
elevate prolactin levels.  The record thereafter shows that 
the veteran has continued to experience symptoms of erectile 
dysfunction, for which he has sought treatment on a periodic 
basis.

In August 2003, the veteran underwent a VA genitourinary 
examination, in which he reported a longstanding history of 
erectile dysfunction.  Noting that the veteran was currently 
service connected for diabetes mellitus, the VA examiner 
nonetheless determined that it was "not possible to state 
whether or not his erectile dysfunction is secondary to his 
diabetes," on the grounds that he had "multiple comorbid 
factors that could play as big a risk as causing erectile 
dysfunction," including smoking, coronary artery disease, 
hypertension, and a mental health disorder.  Significantly, 
although the veteran was service-connected for mental health 
disorders (schizophrenia with PTSD) at the time of his August 
2003 VA examination, the examiner did not specifically 
address whether that disorder bore a causal relationship to 
his erectile dysfunction.  

In July 2007, the veteran underwent another VA examination 
that addressed his claim for service connection for erectile 
dysfunction.  Based upon a physical examination and review of 
the veteran's claims folder, the July 2007 VA examiner 
concluded that the veteran's erectile dysfunction was less 
likely than not related to his service-connected diabetes 
mellitus.  In support of that opinion, the VA examiner 
pointed out that, by the veteran's own account, his erectile 
dysfunction began in 1994, prior to the onset of his diabetes 
mellitus, which was first diagnosed in 1998.  Nevertheless, 
the VA examiner referred the veteran for an additional 
examination by a VA behavioral health specialist in order to 
ascertain whether his erectile dysfunction was secondary to 
his service-connected mental disorders.  After reviewing the 
veteran's claims folder, including his complete medical 
records and prior VA examinations, the VA behavioral health 
specialist determined in an August 2007 opinion that the 
veteran had several service-connected disorders, including 
diabetes and schizophrenia with PTSD, all of which could 
possibly have contributed to his erectile dysfunction.  The 
August 2007 examiner concluded that it was at least as likely 
as not that the veteran's erectile dysfunction was the result 
of a combination of his service-connected diabetes and the 
medication he was taking for his service-connected mental 
disorders.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds that the August 2007 medical opinion 
from the VA behavioral health specialist is more probative 
than the August 2003 or July 2007 VA examiners' opinions.  In 
placing greater weight on the August 2007 VA behavioral 
specialist's opinion, the Board finds it significant that 
that opinion is more current than the opinions of the August 
2003 and July 2007 VA examiners, and that the behavioral 
specialist considered those earlier opinions in determining 
that the veteran's erectile dysfunction was at least as 
likely as not related to one or more of his service-connected 
disabilities.  Moreover, the August 2007 opinion is not 
entirely inconsistent with the previous VA examiners' 
opinions.  Indeed, those earlier examiners only considered 
the veteran's erectile dysfunction in the context of his 
service-connected diabetes mellitus and did not assess 
whether his erectile dysfunction was more likely than not 
related to his service-connected schizophrenia with PTSD.  
Therefore, their opinions do not contradict the August 2007 
VA examiner's findings with respect to a relationship between 
the veteran's erectile dysfunction and his service-connected 
psychiatric disorders.  Furthermore, an August 1998 VA 
medical record also indicated that the veteran's medications 
for his service-connected mental disorder possibly 
contributed to his erectile dysfunction.

In light of the credible evidence provided by the veteran and 
his representative, as well as the probative opinion offered 
by the August 2007 VA behavioral specialist concerning the 
relationship between the veteran's erectile dysfunction and 
service-connected disabilities, the Board finds that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  The veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence (i.e., where the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails). 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Accordingly, the Board finds that 
service connection for erectile dysfunction is warranted. 


ORDER

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus and/or 
psychiatric disorders (schizophrenia with PTSD) is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


